Case: 5:21-mc-00017-PAB Doc #: 11-3 Filed: 03/29/21 1 of 7. PageID #: 287




                     EXHIBIT 2
    Case:
       Case
          5:21-mc-00017-PAB
             1:19-cv-12235-LTS
                             DocDocument
                                 #: 11-3 Filed:
                                          165 03/29/21
                                                Filed 03/25/21
                                                          2 of 7.Page
                                                                  PageID
                                                                      1 of#:6 288




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


JOSEPH MANTHA, on behalf of himself
and all others similarly situated,
                                                        Civil Action No. 1:19-cv-12235-LTS
                       Plaintiff,

       v.


QUOTEWIZARD.COM, LLC,

                       Defendant.


      DEFENDANT’S SUPPLEMENTAL BRIEFING PURSUANT TO ECF NO. 162

       Defendant     QuoteWizard.com,      LLC     (“QuoteWizard”)      respectfully   submits    its

Supplemental Briefing pursuant to ECF No. 162. Non-party Drips Holdings, LLC (“Drips”)

submitted sworn evidence that the electronically stored information (“ESI”) is not reasonably

accessible and would require thousands of hours of manpower that could threaten its continued

existence. Relative to the (at best) minimal, tangential relevance of this information to Plaintiff’s

individual claims capped at $12,000 at most, the Court should not require production.

       A. Applicable Standard

       QuoteWizard agrees with Plaintiff Joseph Mantha (“Mantha”) that the applicable standard

in considering the burden to Drips is Fed. R. Civ. P. 45’s “undue burden” test. See ECF No. 163,

pp. 1-2. “[C]oncern for the unwanted burden thrust upon non-parties is a factor entitled to special

weight in evaluating the balance of competing needs.” Cusumano v. Microsoft Corp., 162 F.3d

708, 717 (1st Cir. 1998). Rule 45 protects non-parties against “undue burden or expense” and

“significant expense resulting from compliance.” Fed. R. Civ. P. 45(d)(1), (d)(2)(B)(ii). Courts

consider such factors as “the relevance of the documents sought, the necessity of the documents
     Case:
        Case
           5:21-mc-00017-PAB
              1:19-cv-12235-LTS
                              DocDocument
                                  #: 11-3 Filed:
                                           165 03/29/21
                                                 Filed 03/25/21
                                                           3 of 7.Page
                                                                   PageID
                                                                       2 of#:6 289




sought, the breadth of the request … [and] expense and inconvenience.” Behrend v. Comcast

Corp., 248 F.R.D. 84, 86 (D. Mass. 2008) (quotation and citation omitted).

        Based on Drips’s sworn representations that the ESI is not reasonably accessible, a further

limitation applies: a non-party need not “provide discovery of [ESI] from sources that the person

identifies as not reasonably accessible because of undue burden or cost” absent a showing of good

cause by the requesting party, “considering the limitations of Rule 26(b)(2)(C),” and on such

conditions that the court orders. Fed. R. Civ. P. 45(e)(1)(D).

        B. Burden on Drips

        QuoteWizard relies on and incorporates (1) Drips’s Motion to Quash and (2) the unredacted

Declaration of Tom Martindale in support. See Exhibit A –Motion to Quash; Exhibit B –

Unredacted Dec. of Tom Martindale.1 Drips’s sworn declaration describes the four-step process

to extract the otherwise inaccessible ESI. See Ex. B. The declarant estimates that assembling the

records would require “585 hours of time by Drips’ development team and between 700-3,500

hours or processing time to complete.” Ex. B, ¶ 38. Further, “if Drips needs to dedicate the

hundreds of hours required to produce [the] records … it simply will not have the manpower

necessary to maintain its contractual obligations to its client base and assure a steady and reliable

communications platform to the numerous companies that rely on it. This will be highly disruptive




1
  QuoteWizard does not have knowledge of Drips’s records and systems such that it could articulate the
specific burden in producing these records that Drips has now articulated for the first time in objecting to
QuoteWizard’s subpoena. See Ex. B. QuoteWizard is not in a position to raise, or waive, Drips’s
objections. Moreover, at no point in time has QuoteWizard ever waived the fact that these records are not
within its possession, custody, or control; this is not an “objection” subject to being waived but rather a fact
controlling the scope of discovery. See, e.g., Duarte v. St. Paul Fire & Marine Ins. Co., 2015 U.S. Dist.
LEXIS 161254, at *14-15, 2015 WL 7709433 (W.D. Tex. Sep. 25, 2015) (argument that a party is not in
possession, custody, or control of documents is not an objection that can be waived; rather, it defines the
scope of a party’s obligation to respond in the first instance).

                                                       2
     Case:
        Case
           5:21-mc-00017-PAB
              1:19-cv-12235-LTS
                              DocDocument
                                  #: 11-3 Filed:
                                           165 03/29/21
                                                 Filed 03/25/21
                                                           4 of 7.Page
                                                                   PageID
                                                                       3 of#:6 290




to its business and may cause it to lose clients and—in a worst case scenario—may result in the

company having to shut down altogether.” Id., ¶ 39.

        C. Viewing Burden Relative to Relevance

        i.      Records Are Not Relevant to Individual Claims. Weighing the burdens identified

by Drips (see Ex. B), including the possibility that production of these records “may result in the

company having to shut down altogether,” against the claimed relevance of the records to Phase I

discovery on Mantha’s individual claims only, any relevance is so extremely minimal such as not

to justify the staggering burden Drips has identified. With respect to consent, comments made by

other consumers to Drips, which were never shared with QuoteWizard (see Ex. B, ¶ 11), are not

relevant to whether Mantha consented to be contacted within the meaning of the TCPA. The Court

will determine whether or not Mantha consented with reference to his words and actions only.

        Moreover, there is no common source of consent underlying the 46,000 consumers who

opted out, or QuoteWizard’s campaigns more generally. QuoteWizard purchases leads from a

variety of lead sellers (in this case, it was RevPoint Media, LLC), and those leads in turn are

generated from various sources (here, records indicate www.snappyautoinsurance.com). Where

there is no common source of consent (such as a single campaign or specific websites), as here, a

court cannot draw any conclusions across a group of consumers but must make individualized

determinations as to consent. See, e.g., Gene & Gene LLC v. BioPay LLC, 541 F.3d 318, 328-29

(5th Cir. 2008) (because class members’ numbers “were collected over time and from a variety of

sources,” individual inquiries would be necessary as there was “no class-wide proof available to

decide consent and only mini-trials [could] determine this issue”).2



2
 And because the TCPA is essentially a strict liability statute, see Davis v. Diversified Consultants, Inc.,
36 F. Supp. 3d 217, 223 (D. Mass. 2014), what QuoteWizard knew or should have suspected based on the
46,000 opt-outs is immaterial to whether or not it contacted Mantha in violation of the TCPA.

                                                     3
    Case:
       Case
          5:21-mc-00017-PAB
             1:19-cv-12235-LTS
                             DocDocument
                                 #: 11-3 Filed:
                                          165 03/29/21
                                                Filed 03/25/21
                                                          5 of 7.Page
                                                                  PageID
                                                                      4 of#:6 291




       With respect to treble damages, the records are likewise not relevant. The court has

discretion to impose treble damages if the defendant’s violation was “willful[] or knowing[].” See

47 U.S.C. § 227(b)(3)(C). Courts disagree on the state of mind necessary to establish willful or

knowing. One line of cases provide that “willful[] or knowing[]” simply means that the violative

actions were intentional, not accidental. See, e.g., Sengenberger v. Credit Control Servs., Inc.,

2010 WL 1791270, at *6 (N.D. Ill. May 5, 2010). Another line of cases counter that “willful[] or

knowing[]” requires a showing that the defendant “knew their conduct in fact did violate the

TCPA.” Texas v. Am. Blastfax, Inc., 164 F. Supp. 2d 892, 899 (W.D. Tex. 2001).

       Mantha, however, urges an interpretation of “willful[] or knowing[]” that simply does not

exist—essentially, a negligence standard—that a defendant should infer that none of its individual

consents are valid if it has purported evidence that some consents are allegedly invalid. No court

has interpreted “knowing” or “willful” in this manner such to treble damages based on purported

negligence. And, in any event, because QuoteWizard has not seen the 46,000 communications,

those communications cannot bear on QuoteWizard’s state of mind, regardless.

       ii.     Mantha’s Relevancy Arguments Are Further Fundamentally Flawed. Mantha’s

arguments are fundamentally flawed for two additional reasons. First, it is undisputed that

QuoteWizard has not seen the 46,000 communications. Thus, Mantha’s argument for relevancy—

that the records will prove what QuoteWizard knew or should have known—inherently fails

because QuoteWizard simply has never seen the communications and thus they could not possibly

affect QuoteWizard’s state of mind. If Mantha wants to argue that the sheer number of opt-outs

is proof of something, he is free to do that without threatening Drips’s existence.

       Second, an opt-out is not defined as a “complaint” evidencing a lack of consent. In fact,

Drips’s tier systems indicates that, even for the “highest” tier—Tier 1—the “screamers”—these



                                                 4
    Case:
       Case
          5:21-mc-00017-PAB
             1:19-cv-12235-LTS
                             DocDocument
                                 #: 11-3 Filed:
                                          165 03/29/21
                                                Filed 03/25/21
                                                          6 of 7.Page
                                                                  PageID
                                                                      5 of#:6 292




are people who actually may have requested a free quote. See ECF No. 136, Ex. 5, p. 2 (noting

that consumers may be upset at being contacted by multiple companies after soliciting free quote).

       iii.    The Expense of Production is Infinitely Greater than the Damages at Issue. If

Mantha were to prevail on his individual claims seeking statutory damages only, and assuming

arguendo he could recover $500 for each of the allegedly “unsolicited” 8 text messages and such

amounts would be trebled, that totals $12,000 in individual damages at most. The expense of

production as laid out by Drips—the potential to impact the financial viability of the company or

its continued existence—cannot possibly justify the production of records that Mantha claims is

somehow tangentially relevant at best to his individual claims worth $12,000 at most.

       D. The Court Should Restrict Production to a Random Sampling at Most

       There are middle ground approaches that the Court can order, if anything. For example,

the Court could limit production to a random sampling of leads that were sold to QuoteWizard by

RevPoint (which QuoteWizard could determine by reference to phone numbers and inform Drips),

which are arguably the only relevant leads. Or, the Court could require Drips to produce a random

sampling of consumer comments (for example, 50), regardless from whom QuoteWizard

purchased the leads (although QuoteWizard maintains its argument that those leads are irrelevant),

at or around the time that the text messages were sent to Mantha in 2019. These would be far

more reasonable requests of Drips that could satisfy its concerns over undue burden, while also

allowing Mantha the opportunity to probe what consumers were telling Drips at the time with

respect to leads sold by RevPoint to QuoteWizard.

       Finally, the Court should order Mantha, as the party seeking this information, to pay for

the cost of production. See, e.g., Levy v. Gutierrez, 2019 WL 1405850, at *4 (D.N.H. March 28,




                                                5
    Case:
       Case
          5:21-mc-00017-PAB
             1:19-cv-12235-LTS
                             DocDocument
                                 #: 11-3 Filed:
                                          165 03/29/21
                                                Filed 03/25/21
                                                          7 of 7.Page
                                                                  PageID
                                                                      6 of#:6 293




2019) (cost-shifting is mandatory under Rule 45 where a non-party’s compliance with a court order

would result in significant expense).


                                                      Respectfully submitted,

                                                      QuoteWizard.com, LLC,
                                                      By its attorneys,


                                                      /s/ Kevin P. Polansky
                                                      Kevin P. Polansky (BBO #667229)
                                                      kevin.polansky@nelsonmullins.com
                                                      Christine M. Kingston (BBO #682962)
                                                      christine.kingston@nelsonmullins.com
                                                      Nelson Mullins Riley & Scarborough LLP
                                                      One Financial Center, Suite 3500
                                                      Boston, MA 02111
                                                      (t) (617)-217-4700
Dated: March 25, 2021                                 (f) (617) 217-4710



                                  CERTIFICATE OF SERVICE

        I, Kevin P. Polansky, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on this date.

Dated: March 25, 2021                                 /s/ Kevin P. Polansky




                                                  6
